Citation Nr: 0721360	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-23-060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disorder, to include schizophrenia and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Following certification of the appeal, the veteran submitted 
additional evidence directly to the Board, consisting of a 
medical opinion from the veteran's treating physician.  In a 
brief dated in June 2007, the veteran's representative waived 
initial RO consideration of such evidence. 


FINDINGS OF FACT

1.  By decision dated in August 1981, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder; the appeal on that decision was not 
perfected and it became final.

2.  Evidence received since the RO's August 1981 decision 
does not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim for an 
acquired psychiatric disorder, to include schizophrenia and 
anxiety.


CONCLUSION OF LAW

The evidence submitted since the RO's August 1981 decision 
denying the claim for entitlement to service connection for 
acquired psychiatric disorder is not new and material; thus, 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred coincident with service, or, 
if preexisting, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes; however, continuity of symptomatology is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Historically, a claim for service connection for a nervous 
condition was denied by a rating decision dated August 1981 
on the basis that no disability was found to have been 
incurred during service.  (The RO reviewed the veteran's 
service medical records and a 1981 medical record.)  Upon 
notice of the denial for service connection for a nervous 
condition and notice of his appellate rights, the veteran 
submitted a notice of disagreement in December 1981.  
Following the RO's issuance of a statement of the case in 
January 1982, the veteran failed to perfect his appeal, and 
thus, that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

In March 2003, the RO received the veteran's current claim 
seeking to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and anxiety.  VCAA notice was sent to the 
veteran in July 2003.  In a September 2003 rating decision, 
the claim for a psychiatric disorder was denied because the 
evidence submitted was not new and material.   Following the 
September 2003 denial, the veteran submitted three new items 
of evidence in June 2004.  Because this new evidence was 
received after the September 2003 rating decision, but within 
a year of the July 2003 VCAA notice, VA readjudicated the 
veteran's claim based on the new evidence. See 38 C.F.R. 
§ 3.159(b)(1).  Thus, in an August 2004 rating decision, the 
veteran's claim was denied for failure to submit new and 
material evidence.  The veteran disagreed and this appeal 
ensued.  

Unappealed rating decisions by the RO are final, with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a 
veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is 
"new" and "material."  Smith v. West, 12 Vet. App. 312 
(1999).  If VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as evidence not 
previously submitted and "material" evidence as evidence 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence is evidence that must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  

Notwithstanding the decision of the RO, the Board must first 
determine whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996)

Evidence submitted since the August 1981 RO decision includes 
lay statements made by the veteran's two sisters, statements 
made by two VA physicians, and VA clinical records.

The Board has carefully reviewed all evidence submitted in 
support of the veteran's claim.  In July 2003, the veteran 
submitted a statement describing both his current mental 
state, and his mental state while in service.  Although this 
statement has been offered since the last final denial, this 
evidence is basically the same argument that the veteran has 
maintained all a long.  A simple reiteration of the facts is 
not sufficient to reopen a previously denied claim.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence); Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Statements of the veteran's sisters, submitted in January 
2004, addressed the veteran's changed behavior following his 
return from service, and discussed his current behavior.  As 
laypersons, neither the veteran nor his sisters are competent 
to establish a medical relationship between a current medical 
disorder and the veteran's military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran's sisters' statements are not competent evidence of 
the unestablished fact necessary to reopen in this case, 
onset of a psychiatric disorder during service, the 
statements are not material evidence.  Accordingly, the Board 
concludes that the veteran's statements, as well as the 
statements submitted by his sisters, are not "new" and 
"material" evidence to reopen his claim, as required under 
the applicable statutory and regulatory provisions.

Also of record are VA outpatient records dated from 2001 
through 2006, and two statements by his treating VA 
physicians.  While the VA outpatient records describe the 
veteran's current treatments for schizophrenia, and other 
various medical histories, they do not mention anything 
regarding the veteran's service.  Additionally, in March 
2007, the veteran submitted a statement from his treating 
psychologist.  This statement also describes the veteran's 
current diagnoses of schizophrenia, with evidence of 
significant anxiety and psychoses.  This statement, however, 
does not address any connection with the veteran's current 
disability and his service.  Therefore, this evidence is not 
"material" evidence as it does not relate to unestablished 
facts necessary to substantiate his claim, namely, in service 
incurrence of a psychiatric disability and a nexus between 
the veteran's current disability and his service.

The Board has also carefully reviewed a September 2004 
statement from the veteran's treating psychiatrist.  The 
psychiatrist stated that the veteran has "a diagnosis of 
schizophrenia and has been in treatment at this facility for 
that diagnosis since 2001" and also noted that "he [the 
veteran] reports the onset of psychosis and paranoia in the 
military, and was hospitalized for psychosis in 1984, a few 
years after discharge."  The psychiatrist himself, however, 
does not provide any opinion as to the onset of the veteran's 
schizophrenia, but merely reports what the veteran has said.  
Yet, for the reasons stated above, the veteran is not 
competent to establish a medical relationship between a 
current medical disorder and any incident of his military 
service.  Espiritu at 494.  Therefore, while this statement 
was submitted after the August 1981 rating decision, it is 
not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim.

In sum, the Board finds that the evidence submitted since the 
August 1981 decision is not new and material, and thus does 
not support the reopening of the claim of service connection.  
Accordingly, the RO's August 1981 decision is not reopened.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran was provided VCAA notice as it applies to his 
present appeal by a letter dated in July 2003.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  This letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant was apprised of the 
information necessary to reopen his claim in the July 2003 
letter.

Finally, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  Here, the 
veteran has not requested VA assistance in obtaining any 
additional evidence.  Assistance in substantiating a claim 
for service connection includes providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A.  However, in this case, 
the Board is not reopening the veteran's previous disallowed 
claim because as explained above, new and material evidence 
has not been submitted.  Therefore, VA's duty to assist does 
not include providing a medical examination or obtaining a 
medical opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).

With respect to the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requirements, in a March 2006 letter, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating and 
an effective date.  Although this notice did not precede the 
initial adjudication, no prejudice can result to the veteran 
in this case.  In that regard, as the Board is not reopening 
his claim, any questions as to these downstream elements are 
moot.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for acquired 
psychiatric disorder, to include schizophrenia and anxiety, 
remains final, and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


